DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1A and 2A, respectively, in the reply filed on 4/28/2022 is acknowledged.
Claims 3, 5, 27, 32, 33, 51 and 56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/28/2022. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 9, 13, 14, 17, 22, 23, 28, 29, 34, 41, 49, 50 and 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uren (US 2016/0366926).
Regarding claims 1, 2, 28 and 29, Uren teaches an aerosol generating material comprising: a reconstituted plant material containing extracted cannabis fibers combined with tobacco (abstract).
Regarding claims 6 and 34, wherein the reconstituted plant material further comprises web building fibers comprising delignified cellulose fibers ([0015]). 
Regarding claim 9, Uren teaches that the reconstituted plant material has been treated with a humectant ([0015]).
Regarding claims 13, 14, 17 and 41, Uren teaches that tetrahydrocannabinol is extracted from the cannabis fibers, thus the fibers contain no tetrahydrocannabinol which is less than 0.3% by weight tetrahydrocannabinol. Then, an aerosol delivery composition is applied to the reconstituted plant material, the aerosol delivery composition contains an aerosol delivery agent, specifically tetrahydrocannabinol ([0015]). 
Regarding claims 22 and 49, Uren teaches that the aerosol generating material is in the form of a reconstituted leaf sheet that is then dried and cut into lamina-sized pieces ([0015]). 
Regarding claims 23 and 52, Uren teaches that that aerosol generating material is rolled into cigarette or cigar form for smoking ([0021]).
Regarding claim 50, Uren teaches that the extracted cannabis fibers comprise cannabis extracted byproducts that have undergone an additional water soluble extraction ([0015]).

Claims 12 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uren and further in view of Young (US 5325877 hereinafter).
Regarding claims 12 and 37, Uren teaches that the reconstituted plant material has been treated with a humectant ([0015]).
Uren does not expressly teach the amount of humectant.
Young teaches an aerosol generating material comprising reconstituted tobacco that is treated with humectant in an amount of about 0.5 to about 3 percent (col. 5, lines 8-15) which falls into the claimed range of 5 percent by weight or less. It would have been obvious to one of ordinary skill in the art at the time of filing to have applied the humectant range taught by Young to the reconstituted plant material taught by Uren because Young teaches that this humectant range is preferable for forming aerosols (col. 5, lines 8-15).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747